Honorable Robert M. Eubanks III Insurance Commissioner 400 University Tower Building Little Rock, AR  72204
Dear Commissioner Eubanks:
The following is in response to your opinion request in which you ask the following questions:
   1. Is the Transient Merchant Licensing Act of 1983 applicable to the solicitations and sale of insurance policies to Arkansas residents by licensed insurance agents, brokers, or solicitors?
   2. If this Act applies, what is the effect of Ark. Stat. Ann. 66-2302(6) (Supp. 1985) regarding license fees and surety bonds required under Ark. Stat. Ann. 71-5609 (Supp. 1985)?
The Transient Merchant Licensing Act of 1983 is not applicable to the solicitations and sale of insurance policies to Arkansas residents by licensed insurance agents, brokers, or solicitors.
Pursuant to Ark. Stat. Ann. 66-2302(6) licensed insurance agents are exempt from any city, town or municipality imposing any license fee or privilege tax upon any agent or company for transacting the business of insurance.  These agents and companies are licensed under the Arkansas Insurance Code and are regulated by the Arkansas Insurance Department.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General J. Mark Lewis.